Citation Nr: 1434496	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-15 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for a right knee disability, to include as secondary to residuals of a left ankle injury.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a disability manifested by right elbow pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision that, in pertinent part, denied service connection for residuals of a left ankle injury and for a left knee disability.  The Veteran timely appealed.

In September 2012, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Lastly, the Veteran's paper claims file is no longer available, and the Board has surveyed the contents of his electronic claims file.

The issue of service connection for a left knee disability, to include as secondary to residuals of a left ankle injury; and the issues of service connection for tinnitus, for bilateral hearing loss, and for a disability manifested by right elbow pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Residuals of a left ankle injury had their onset in service. 


CONCLUSION OF LAW

Residuals of a left ankle injury, to include mild arthrosis of the ankle joint, minimal tenosynovitis of the tibialis posterior, and degenerative joint and ligamentous disease of the left ankle were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination in February 1994 revealed no defects.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

The Veteran contends that the onset of his current left ankle disability was during active service.  He testified that he hurt his left ankle and was treated several times for pain, and that he underwent physical therapy.  He also testified that his symptoms have continued since his discharge from active service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service treatment records show that the Veteran injured his left ankle while playing basketball in 1996.  He was treated in July 1996 for a left ankle sprain of nine weeks' duration.  At that time the Veteran noted some resolution of the pain in the first seven weeks, but that for the past two weeks there had been no improvement.  The Veteran had undergone physical therapy.  Following examination, the Veteran was diagnosed with a left ankle sprain.  X-rays taken at the time were negative of a fracture.  Following a bone scan in August 1996, the examiner noted that findings may represent inflammatory arthritis versus stress changes in the left ankle.  A stress fracture could not be ruled out.  Assessments included left ankle sprain, left ankle inflammatory arthritis, and possible stress fracture of left ankle.  On a Report of Medical History completed by the Veteran in December 1997, the Veteran reported a left ankle sprain and possible fracture in May 1996, which swelled for more than six months.  The examiner noted an ankle sprain that still hurt sometimes.

During a March 2008 VA examination, the Veteran reported that he felt a pop on the lateral aspect of his left ankle with some pain.  He reported no instability and did not wear any brace, although he did wear high top shoes.  The Veteran denied taking any medications for his left ankle condition, and denied any flare-ups.  He reported no specific injury and no surgery, and no effect on his daily activities and employment. 

Examination of the left ankle in March 2008 revealed an anatomically normal appearance of the ankle.  There was neither tenderness nor swelling on the lateral, medial, posterior, or anterior aspects of the ankle.  Range of motion was the same as the foot, and repeat range of motion caused no indication of pain, weakness, or fatigue.  The Veteran walked without any indication of a limp.  There was no instability, and the Achilles' tendon was in the vertical and nontender.  X-rays revealed focal cortical thickening of the medial malleolus of the left ankle, which may be related to old trauma.  No other abnormality was detected.  The diagnosis was normal left ankle.

The March 2008 VA examiner opined that the Veteran's current left ankle problem was not due to active service.  In support of the opinion, the examiner noted that there was no evidence on physical examination of a possible snapping tendon on the peroneal tendon of the lateral aspect of the ankle; and that it did not appear that the Veteran had a substantial injury to his left ankle that would have torn retinaculum, which kept the tendon in position.

Private treatment records, dated in May 2012, show an assessment of left ankle sprain.  X-rays taken of the left ankle at that time were within normal limits.  MRI scans conducted in September 2012 reveals scarring along the lateral ankle ligaments, consistent with chronic ankle injury.  Diagnoses include mild arthrosis of the ankle joint, and minimal tenosynovitis of the tibialis posterior.  Orthopedic examination of the left ankle in October 2012 revealed that the Veteran's range of motion of the left ankle is full, and without pain or crepitus.  Also, in October 2012, two of the Veteran's private treating physicians opined that it was more likely than not that the Veteran's current left ankle disability began while he was on active duty.  Records at that time also show an assessment of degenerative joint and ligamentous disease of the left ankle.
 
In October 2012, the Veteran reported that he had been having pain in his left ankle ever since the injury in active service.
  
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Veteran's entrance examination and report of history were negative for any left ankle disability; therefore, he is presumed sound at entry in February 1994.  Service treatment records further reflect that he received treatment during service for a left ankle sprain; and after examination, diagnoses of left ankle sprain and left ankle inflammatory arthritis were rendered.  An ankle sprain that still hurt was documented in December 1997, shortly before the Veteran's separation from active service.  Thus, the overall evidence reflects treatment for a left ankle injury in active service.  

The Veteran has reported that the left ankle pain that he first experienced in service, actually continued after service.  He testified as to experiencing similar symptoms of left ankle pain as he did during service, after he separated, to the point where he sought treatment from private health care providers and was given an ankle brace, injections, and anti-inflammatory medications.  The available medical evidence demonstrates more than a ten-year gap in time from when the Veteran separated from service and when he began private treatment for left ankle pain.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  

In this case, the Veteran is competent to report what has occurred since service because his statements are regarding his first-hand knowledge of factual matters, that is, the symptoms that the Veteran experienced from the time of his separation forward.  Furthermore, the Board finds that the Veteran is credible in this regard.  The available treatment records indicate a longstanding history of symptomatology.  Also, the Veteran's statements are consistent with the findings of a chronic injury to left ankle ligaments in October 2012; and to various diagnoses, including mild arthrosis of the ankle joint, minimal tenosynovitis of the tibialis posterior, and degenerative joint and ligamentous disease of the left ankle.

The Veteran's statements are not expressly contradicted by the record.  While the March 2008 VA examiner opined that the Veteran did not appear to have had a substantial injury to his left ankle in active service, the examiner provided no rationale for that portion of the opinion.  As such, it lacks probative value.  Accordingly, the Board finds that the lay statements of record support a finding of continuity of symptomatology of left ankle pain since active service.  When considering the service treatment records that include a diagnosis of left ankle inflammatory arthritis, the competent and credible lay statements, and the post-service medical evidence substantiating the Veteran's claim, and resolving all 
reasonable doubt in his favor, the Board finds that residuals of a left ankle injury had their onset in active service.  See 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for residuals of a left ankle injury is granted.


REMAND

Left Knee Disability

The Veteran seeks service connection for a left knee disability; and has asserted that the claimed disability is part and parcel of, or is secondary to his now service-connected residuals of a left ankle injury.  Here, the Veteran asserts that he hurt his left knee while attending boot camp in 1994; and that he was given a light duty slip and medication for pain.  Reportedly, the pain eventually subsided, but it came back periodically.  The Veteran now contends that, after injuring his left ankle in 1996, the left knee pain became more frequent, and became more prominent and consistent as the years passed by.  He also testified that he now had arthritis in both the knee and the ankle.

Service treatment records do not reflect any findings or complaints of left knee pain or left knee injury.

Private treatment records, dated in October 2012, include a diagnosis of degenerative disease of the left knee; and a medical opinion that the Veteran's current left knee disability began while he was on active service and/or is secondary to his left ankle disorder.  The private physician indicated that the Veteran had to walk with an altered gait since his original injuries in active service.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether a left knee disability is caused or aggravated by the service-connected residuals of a left ankle injury.  Hence, the Board cannot resolve this matter without further medical clarification.

Addtionally, the Vetearn should be provided notification as to how to substantiate his claim on a secondary basis.  

Tinnitus, Bilateral Hearing Loss, and Right Elbow Pain  

In October 2013, the RO denied service connection for tinnitus, for bilateral hearing loss, and for a disability manifested by right elbow pain.  Correspondence submitted by the Veteran's representative in January 2014 has been accepted by both the Board and the RO as a notice of disagreement (NOD).

The RO has not resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning each denial of service connection.  The Board is required to remand the claims for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to how he can substantiate his claim for service connection for a left knee disability as secondary to the service-connected residuals of a left ankle injury. 

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of a left knee disability, and the likely etiology of the disease or injury. 

(a)  For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the in-service injury to the Veteran's left knee during boot camp in 1994, as credibly reported by the Veteran; and the Veteran's account of periodic, and more prominent and consistent left knee pain since then.  

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of a left ankle injury caused or aggravated (i.e., increased in severity) beyond the natural progress any current left knee disability.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Issue a SOC with regard to the denials of service connection for tinnitus, for bilateral hearing loss, and for a disability manifested by right elbow pain.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider these issues only if a timely substantive appeal is received in response to the SOC.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim (service connection for a left knee disability) on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Lana K. Jeng
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


